 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CLARENCE LONNELL ROBERSON,                        No. 2:18-cv-0586 AC P
12                       Petitioner,
13           v.                                         ORDER
14    WARDEN MARTEL
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

18   filed pursuant to 28 U.S.C. § 2254, together with a motion for leave to proceed in forma pauperis.

19   ECF Nos. 1, 2. For the reasons stated below, the court shall issue an order to show cause why

20   this matter should not be dismissed as untimely and successive.

21   I.     IN FORMA PAUPERIS APPLICATION

22          A review of the in forma pauperis application reveals that petitioner is unable to afford the

23   costs of suit. Accordingly, petitioner’s motion to proceed in forma pauperis (ECF No. 2) will be

24   granted. See 28 U.S.C. § 1915(a).

25   II.    PROCEDURAL HISTORY

26          A.    Judicial Notice

27          Court records reflect that petitioner has filed two prior federal habeas petitions in this

28   district that challenge his November 2008 sentence and conviction of great bodily injury in
                                                        1
 1   violation of California Penal Code § 4501. The cases that were previously filed are: Roberson v.
 2   People of the State of California, No. 2:11-cv-0386 JKS (E.D. Cal. Aug. 3, 2012) (“Roberson I”),
 3   which was filed in this court on February 11, 2011, and Roberson v. Virga, No. 2:11-cv-0823
 4   EFB (E.D. Cal. July 1. 2011) (“Roberson II”) which was filed in this court on March 25, 2011.
 5   See Roberson I, ECF No. 1, 11; see also Roberson II, ECF No. 1.
 6          It is well-established that a court may take judicial notice of its own records. See United
 7   States v. Author Servs., Inc., 804 F.2d 1520, 1523 (9th Cir. 1986) overruled on other grounds,
 8   United States v. Jose, 131 F.3d 1325, 1328-29 (9th Cir. 1997); see, e.g., Diamond v. Pitchess, 411
 9   F.2d 565, 566 (9th Cir. 1969) (stating court may take judicial notice of own records to determine
10   whether in forma pauperis complaint should be dismissed); see, e.g., Shuttlesworth v. City of
11   Birmingham, 394 U.S. 147, 156-57 (1969) (taking judicial notice of opinion of related case); see
12   also Bovarie v. Giurbino, 421 F. Supp. 2d 1309, 1313 (9th Cir. 2006) (citing to Author Servs.). A
13   judicially noticed fact must be one not subject to reasonable dispute in that it is either “(1)
14   generally known within the territorial jurisdiction of the trial court or (2) capable of accurate and
15   ready determination from sources whose accuracy cannot be reasonably questioned.” Fed. R.
16   Evid. 201(b). Thus, the court takes judicial notice of the dockets of Roberson I and Roberson II.
17          B.    Petitioner’s February 2011 and March 2011 Petitions: Roberson I and Roberson II
18          The February 2011 petition in Roberson I challenged petitioner’s conviction and sentence
19   of twenty-five years-to-life for battery causing great bodily injury pursuant to California Penal
20   Code § 4501. See Roberson I, ECF Nos, 1, 11 (original and amended petitions). Petitioner’s
21   March 2011 petition challenged the same conviction and sentence. See Roberson II, ECF No. 1.
22          On July 1, 2011, the Roberson II court determined that the petition filed in that action
23   “was nearly identical to [Roberson I].” See Roberson II, ECF No. 11 at 2 (brackets added). As a
24   result, it found that the case was opened in error and should be closed, leaving Roberson I as the
25   sole remaining petition. See id. In addition, because petitioner had not yet filed an amended
26   petition in Roberson I as the Roberson I court had ordered, the Roberson II court also directed the
27   Roberson II petition to be re-docketed as the amended petition in Roberson I. See id.
28          A review of the Roberson I docket indicates that on July 1, 2011, the Roberson II petition
                                                         2
 1   was docketed as its amended petition. See Roberson I, ECF Nos. 11, 12. A review of the
 2   amended petition in Roberson I indicates the claims related to petitioner’s conviction and
 3   sentence pursuant to California Penal Code § 4501 were the following: (1) the trial court failed to
 4   exercise its independent judgment; (2) there was insufficient evidence to support the conviction;
 5   (3) the trial court improperly denied a motion for a new trial by refusing to re-weigh evidence,
 6   and (4) the trial court failed to investigate petitioner’s competence. See Roberson I, ECF Nos. 11
 7   at 4-5 (claims as alleged by petitioner); see also Roberson I, ECF No. 22 at 3 (district court’s
 8   summary of claims).
 9           An answer and a traverse were filed in Roberson I in July 2011 and September 2011,
10   respectively. See Roberson I, ECF Nos. 17, 19. Thereafter, on August 3, 2012, the Roberson I
11   court determined that petitioner was not entitled to habeas relief on any of the grounds raised.
12   See Roberson I, ECF No. 22 at 19. As a result, the court denied the petition and declined to issue
13   a certificate of appealability. See id.
14           C.   Petitioner’s March 2018 Petition
15           The instant petition indicates that on November 8, 2008, petitioner was convicted of
16   battery on an inmate causing great bodily injury in violation of California Penal Code § 4501.
17   See ECF No. 1 at 1-2. As a result, petitioner was sentenced to twenty-five years-to-life. See id.
18   at 1.
19           In this pleading, petitioner states that he filed a direct appeal in the California Court of
20   Appeal, raising claims related to his competency and self-defense. See id. at 2. Petitioner states,
21   however, that it was “thrown out at Ninth Circuit [sic] for 2-day last filing.”1 Id. at 2. Thereafter,
22   the petition does not indicate that petitioner filed a petition for review in the California Supreme
23   Court. See id. at 2-3 (petitioner providing no response to question asking if petition for review
24   was filed). The petition also states that petitioner filed no pleadings in state court on collateral
25
     1
26     Although irrelevant to the outcome of these proceedings, the court recognizes the disconnect in
     petitioner’s initial statement that he filed an appeal in the California Court of Appeal and his
27   subsequent statement that the same pleading was dismissed by the Ninth Circuit Court of Appeal
     for having been filed two days too late. See ECF No. 1 at 2. Petitioner provides neither
28   information nor documents that would shed light on these incongruent statements.
                                                         3
 1   review. See id. at 3-4. Petitioner goes on to assert that he did not file a habeas petition with the
 2   California Supreme Court because he “was admitted to a crisis bed and all of [his] court
 3   documents [were] lost by CDC.” Id. at 5 (brackets added). Finally, petitioner asserts – albeit
 4   inaccurately – that this is the first federal habeas petition he has filed that challenges this
 5   conviction. See id. at 5.
 6           The instant petition contests the same conviction and sentence as Roberson I. Compare
 7   ECF No. 1 at 1, with Roberson I, ECF No. 11 at 1. The claims in the instant petition are that: (1)
 8   he was deprived of his right to be read his rights and taken before a judge within 48 hours after
 9   his arrest in violation of California Penal Code § 825; (2) the “trial civil judge” never took his
10   competency into consideration; (3) neither the jurors nor the judge took his claim of self-defense
11   into consideration despite witness testimony, and (4) photos of the victim only showed a scratch
12   on his neck. See ECF No. 1 at 6-9. Petitioner states that he raised all but the first claim in the
13   California Supreme Court. See id.
14   III.    RELEVANT LAW
15           A.    28 U.S.C. § 2244(b) – Finality of Determination
16           28 U.S.C. § 2244(b) governs second or successive petitions. It states in relevant part:
17                           (b)     (1) A claim presented in a second or successive
                     habeas corpus application under section 2254 that was presented in a
18                   prior application shall be dismissed.
19                                   (2) A claim presented in a second or successive
                     habeas corpus application under section 2254 that was not presented
20                   in a prior application shall be dismissed unless –
21                                       (A) the applicant shows that the claim relies
                     on a new rule of constitutional law, made retroactive to cases on
22                   collateral review by the Supreme Court, that was previously
                     unavailable, or
23
                                          (B)    (i) the factual predicate for the claim
24                   could not have been discovered previously through the exercise of
                     due diligence, and
25
                                             (ii) the facts underlying the claim, if proven
26                   and viewed in light of the evidence as a whole, would be sufficient
                     to establish by clear and convincing evidence that, but for
27                   constitutional error, no reasonable factfinder would have found the
                     applicant guilty of the underlying offense.
28
                                                          4
 1   28 U.S.C. § 2244(b)(1)-(2).
 2           B.    28 U.S.C. § 2244(d) – Statute of Limitations
 3           28 U.S.C. § 2244(d) determines the length of time within which to file a federal habeas
 4   petition. It states in its entirety:
 5                           (d)(1) A 1-year period of limitation shall apply to an
                      application for a writ of habeas corpus by a person in custody
 6                    pursuant to the judgment of a state court. The limitation period shall
                      run from the latest of –
 7
                             (A)     the date on which the judgment became final by the
 8                    conclusion of direct review or the expiration of the time for seeking
                      such review;
 9
                              (B)    the date on which the impediment to filing an
10                    application created by State action in violation of the Constitution or
                      laws of the United States is removed, if the applicant was prevented
11                    from filing by such State action;
12                             (C) the date on which the constitutional right asserted was
                      initially recognized by the Supreme Court, if the right has been newly
13                    recognized by the Supreme Court and made retroactively applicable
                      to cases on collateral review; or
14
                              (D) the date on which the factual predicate of the claim or
15                    claims presented could have been discovered through the exercise of
                      due diligence.
16
                             (2) The time during which a properly filed application for
17                    State post-conviction or other collateral review with respect to the
                      pertinent judgment or claim is pending shall not be counted toward
18                    any period of limitation under this subsection.
19
     28 U.S.C. § 2244(d)(1)-(2).
20
     IV.     DISCUSSION
21
             A.    Failure to Timely File Claims Pursuant to Section 2244(d)(1)-(2)
22
             It appears that there are two independent grounds for recommending that this action be
23
     dismissed with prejudice. First and foremost, this petition has not been timely filed within the
24
     one-year statute of limitations clearly stated in 28 U.S.C. § 2244(d)(1)-(2).
25
             Petitioner states that he filed a direct appeal in the California Court of Appeal for this
26
     sentence and conviction. See ECF No. 1 at 2. The trial court case number he provides for this
27
     appeal is 06F04678. See id. A review of the appellate proceedings of this matter on the
28
                                                         5
 1   California Courts website2 indicates that the related Court of Appeal case number is C060546,
 2   and the related Supreme Court of California case number is S185580. The court takes judicial
 3   notice of the dockets of these cases on the California Courts website.
 4          A review of the dockets for these cases indicates that on July 19, 2010, the California
 5   Court of Appeal filed its opinion affirming the trial court judgment. Thereafter, the Supreme
 6   Court of California denied petitioner’s petition for review on October 27, 2010.3 Therefore, the
 7   judgment on the petition for review became final immediately. See Cal. R. Ct. 8.532(b)(2)(A)
 8   (Supreme Court finality rule for petitions for review). Because petitioner did not seek collateral
 9   review of his conviction and sentence (see ECF No. 1 at 3), the one-year statute of limitations
10   under AEDPA4 began to run the next day. See 28 U.S.C. § 2244(d)(1)(A). This required any
11   claims related to petitioner’s conviction and sentence for great bodily injury for which petitioner
12   wanted federal habeas review to be duly filed by October 27, 2011, absent any statutory or
13   equitable tolling (see 28 U.S.C. § 2244(d)(1)(B)-(D)), which petitioner does not assert (see
14   generally ECF No. 1). Despite this deadline, petitioner filed the instant petition on March 19,
15   2018. See ECF No. 1 at 1. This date is well past the October 2011 filing deadline. For these
16   reasons, on its face, the instant petition is barred as untimely.
17          B.    Failure to Meet Section 2244(b)(2) Requirements
18          The second ground for dismissal is that a challenge to petitioner’s conviction and sentence
19   was previously adjudicated in Roberson I in 2012. Thus, the instant petition is second or
20   successive. See Magwood v. Patterson, 561 U.S. 320, 332-33 (2010) (stating phrase “second or
21   successive” in Section 2254(b) must be interpreted with respect to judgment challenged); see also
22   Wentzell v. Neven, 674 F.3d 1124, 1127 (9th Cir. 2012) (citation omitted) (referencing
23   Magwood). Consequently, the court must apply Section 2244.
24
     2
       See California Courts, The Judicial Branch of California, http://www.courts.ca.gov/home.htm
25   (last visited Apr. 19, 2019).
     3
26     See California Courts, The Judicial Branch of California,
     https://appellatecases.courtinfo.ca.gov/search/case/dockets.cfm?dist=3&doc_id=1382119&doc_n
27   o=C060546&request_token=NiIwLSIkTkw7WyAtSCJdWElJUFA6UTxbJSJeUz5SUCAgCg%3
     D%3D (last visited April 19, 2019).
28   4
       Antiterrorism and Effective Death Penalty Act.
                                                       6
 1          Prior to filing a second or successive petition in this court, a petitioner must first seek and
 2   receive permission from the Ninth Circuit to do so. See 28 U.S.C. § 2244(b)(3)(A). There is no
 3   indication that petitioner has done this. Additionally, given that the claims filed in Roberson I
 4   and those filed in the instant petition are not the same, Section 2244(b)(2) also applies.
 5   Therefore, in order to avoid dismissal of this action, petitioner must show either (1) that his new
 6   claims rely on a new rule of constitutional law that was made retroactive to cases on collateral
 7   review by the Supreme Court that were previously unavailable, or (2) that the factual predicates
 8   for petitioner’s new claims could not have been previously discovered through the exercise of due
 9   diligence and the facts of the underlying claims would be sufficient to establish by clear and
10   convincing evidence that but for constitutional error, no reasonable fact finder would have found
11   petitioner guilty of great bodily injury to an inmate. See 28 U.S.C. § 2244(b)(2)(A)-(B)(i)(ii).
12   The instant petition fails to make either of these showings. See generally ECF No. 1.
13   V.     ORDER TO SHOW CAUSE
14          Under Rule 4 of the Rules Governing Section 2254 Cases, the court is required to conduct
15   a preliminary review of all petitions for writ of habeas corpus filed by state prisoners. The
16   Advisory Committee Notes to Rule 4 provide that “it is the duty of the court to screen out
17   frivolous applications and eliminate the burden that would be placed on the respondent by
18   ordering an unnecessary answer.” Habeas Rule 4, Advisory Committee Notes (1976 Adoption)
19   (citation omitted). Pertinent to the instant case, “district courts are permitted, but not obliged, to
20   consider, sua sponte, the timeliness of a state prisoner’s habeas petition.” Day v. McDonough,
21   547 U.S. 198, 209 (2006). However, “before acting on its own initiative, a court must accord the
22   parties fair notice and an opportunity to present their positions.” Id. at 210. “Thus, while the
23   district court has the authority to raise the statute of limitations sua sponte and to dismiss the
24   petition on those grounds, that authority should only be exercised after the court provides the
25   petitioner with adequate notice and an opportunity to respond.” Herbst v. Cook, 260 F.3d 1039,
26   1043 (9th Cir. 2001) (citation omitted).
27          The same is true of sua sponte dismissals of second or successive petitions. Prior to a sua
28   sponte dismissal of a petition as “second or successive,” a court must provide the petitioner with
                                                         7
 1   notice and an opportunity to respond. See Wentzell, 674 F.3d at 1125. The court shall do so
 2   here. Petitioner is informed that the court is considering whether to dismiss this case as untimely
 3   and successive, and he shall be provided an opportunity to respond.
 4   VI.    CONCLUSION
 5          The petition appears to be both untimely pursuant to 28 U.S.C. § 2244(d)(1)(A) and
 6   successive within the meaning of 28 U.S.C. § 2244(b)(2). Petitioner will be required to show
 7   cause why his petition should not be dismissed as untimely and successive.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1. Petitioner’s motion to proceed in forma pauperis, filed March 19, 2018 (ECF No. 2), is
10   GRANTED;
11          2. Within thirty days of the date of service of this order, petitioner shall show cause why
12   this action should not be dismissed as untimely and successive, and
13          3. The Clerk of Court is directed to serve a copy of this order, and a copy of the petition
14   for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1), on Tami Krenzin,
15   Supervising Deputy Attorney General.
16          Petitioner is warned that failure to respond to this order within the allotted time period will
17   result in a recommendation that this action be dismissed with prejudice.
18   DATED: April 19, 2019
19

20

21

22

23

24

25

26

27

28
                                                       8
